Opinion issued April 30, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00424-CV
____________

DONNA BANNON ECKERT AND RONALD JAMES ECKERT, Appellants

V.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
Appellee



On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 2003CV132735



MEMORANDUM  OPINION
	By order dated August 30, 2006, this Court stated:
		The final deadline to submit written evidence from the court
reporter that appellants have paid or made arrangements to pay the
$1,500 partial payment, as ordered by the trial court is 5:00 p.m. on
September 8, 2006.
		If this Court does not receive written evidence from the court
reporter that appellants have paid or made arrangements to pay the
$1,500 partial payment, either their brief or a motion to extend time to
file their brief will be due at that time. . . . The Court may dismiss the
appeal for want of prosecution if appellants fail to timely file their brief. 
See Tex. R. App. P. 38.8(a)(1).

	September 8, 2006 has passed, and appellants have not submitted written
evidence from the court reporter that they have paid or made arrangements to pay the
$1,500 partial payment as ordered by the trial court.  Therefore, under the terms of
our August 30, 2006 order, either appellants' brief or a motion to extend time to file
their brief became due on September 8, 2006.  Appellants have neither filed their
brief, nor a motion to extend time to file their brief.  Appellants have not reasonably
explained their failure to file a brief.
	Accordingly, we dismiss appellants appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1) ("If an appellant fails to timely file a brief, the appellate court
may . . . dismiss the appeal for want of prosecution, unless the appellant reasonably
explains the failure and the appellee is not significantly injured by the appellant's
failure to timely file a brief.").
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.